Citation Nr: 0635819	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  06-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee cicatrix, post operative, with arthritis of the 
femoral condyle, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from February 1943 to 
August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Waco, Texas.

A Board hearing was held at the Waco, Texas RO in September 
2006.  A transcript from that hearing is associated with the 
claims folder.

The Board notes that in his April 2006 substantive appeal the 
veteran states that "the original decision was in error in 
not taking all facts into account."  Judging from the 
context of the rest of his statement, it appears that the 
veteran is referring to the November 1958 RO rating decision 
which severed service connection for his right knee 
disability.  Regardless of which decision the veteran is 
referring to, it appears that he is filing a clear and 
unmistakable (CUE) claim.  This issue has not been developed 
for appellate review; it is referred to the RO for 
clarification regarding which decision the veteran feels was 
made in error and if his statement was intended as a CUE 
claim.  

The following decision addresses whether new and material 
evidence has been received to reopen a claim of service 
connection for a right knee cicatrix, post operative, with 
arthritis of the femoral condyle.  The remand portion of the 
decision addresses the reopened claim.



FINDINGS OF FACT

1.  VA properly notified the veteran of a July 2003 rating 
decision of the RO that denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
right knee cicatrix, post operative, with arthritis of the 
femoral condyle, as well as his appellate rights; however, 
the veteran did not perfect an appeal of this July 2003 
rating decision.

2.  Evidence associated with the claims file since the RO's 
last final denial in July 2003 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the 
previously denied claim of service connection for a right 
knee cicatrix, post operative, with arthritis of the femoral 
condyle.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service 
connection for a right knee cicatrix, post operative, with 
arthritis of the femoral condyle, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right knee 
cicatrix, post operative, with arthritis of the femoral 
condyle is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in 2005, it applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened. 

Analysis

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a July 2003 RO rating decision, the evidence under 
consideration consisted of the veteran's service medical 
records, including in-service hospital records from May 1943 
to June 1943, a May 1947 statement by Dr. Burns, a July 1947 
VA examination including an X-ray report, an August 1947 
rating decision, VA hospital records from September 1948 to 
October 1948, a December 1957 rating decision proposing 
severance of service connection for a right knee cicatrix, 
post operative, with arthritis of the femoral condyle, a 
November 1958 rating decision severing service connection for 
a right knee cicatrix, post operative, with arthritis of the 
femoral condyle, an October 2002 rating decision, and a July 
2003 VA examination report.

The July 2003 rating decision notes that the veteran has not 
presented new and material evidence since the October 2002 
and November 1958 RO decisions.  It notes that the November 
1958 RO decision severed service connection for a right knee 
cicatrix, post operative, with arthritis of the femoral 
condyle because the evidence indicated that the veteran had a 
pre-service right knee injury that was corrected in service, 
and there was no competent evidence that this injury was 
permanently aggravated by service.  Additionally, there was 
no evidence that the veteran sustained another right knee 
injury in service.  The veteran was mailed a copy of the July 
2003 rating decision.  As the veteran did not timely appeal 
the RO's decision, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

In August 2005, the veteran requested that the RO reopen his 
claim.  In a December 2005 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the RO's denial in July 2003, additional evidence 
was associated with the claims file, including more 
statements from the veteran, lay statements by the veteran's 
wife, an August 2005 initial evaluation and medical opinion 
by Dr. Whittemore, and a September 2006 Board hearing 
transcript.

The August 2005 initial evaluation and medical opinion by Dr. 
Whittemore indicates that based on the veteran's reports of 
his in-service injury and an examination of the veteran, he 
believes the veteran had a valgus-type strain in-service and 
underwent a lateral meniscectomy.  He noted that the veteran 
now has a valgus-type degenerative arthritis of the right 
knee.  Therefore, Dr. Whittemore indicated that it was his 
opinion that the veteran's degenerative arthritis is directly 
because of his in-service injury.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that Dr. Whittemore's August 2005 medical opinion 
presents evidence which was not available at the time of the 
prior decision in this matter.  Therefore, the Board 
considers this opinion to be new evidence.  The Board is also 
of the opinion that this information is material to the case.  
At the time of the May 1972 rating decision, there was no 
competent evidence in the record that indicated the veteran's 
military service aggravated and/or caused his current right 
knee problems.  The newly submitted evidence, however, 
suggests this may be the case.  Therefore, presuming the 
credibility of the evidence submitted, Dr. Whittemore's 
August 2005 medical opinion is new and material evidence.  
See Justus, supra.  The Board therefore holds that the newly 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim, and as such, the claim for entitlement to service 
connection for a right knee cicatrix, post operative, with 
arthritis of the femoral condyle must be reopened for full 
review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee cicatrix, 
post operative, with arthritis of the femoral condyle is 
reopened, and to this extent the claim is granted.


REMAND

The veteran seeks service connection for a right knee 
cicatrix, post operative, with arthritis of the femoral 
condyle.  He contends that although he injured his right knee 
prior to entering service, he had no residuals from such 
injury.  Rather, an in-service injury precipitated the need 
for right knee surgery during service.  If, however, VA 
concludes that he did in fact have a preexisting disability, 
the veteran argues he is entitled to service-connection for 
aggravation of such pre-service right knee injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2006).

Under 38 U.S.C.A. § 1132 (West 2002) and 38 C.F.R. § 3.304(b) 
(2006), when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a), (b) (2006).  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 C.F.R. § 1132, the veteran's claim is one 
for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306 (2006).  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service-connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

On remand, the RO must consider the pertinent law and 
regulations, discussed above.  

With regard to the current evidence of record, the Board 
concludes that there is insufficient competent medical 
evidence to decide this claim.  Specifically, the Board notes 
that the veteran was afforded a VA compensation examination 
in July 2003.  In his conclusions, the examiner indicated 
that there are three components of the veteran's current 
right knee pain.  The first is the pre-service right knee 
injury.  The second is the veteran's claimed in-service right 
knee injury and his in-service right knee surgery.  The third 
and final component is normal wear and tear.  Following a 
review of the claims folder, an interview with the veteran, 
and an examination of the veteran, the examiner opined that 
it is less likely than not that the veteran's right knee 
condition is totally related to the injury during service.  
The Board notes that this opinion by the July 2003 VA 
examiner does not clearly state whether the veteran's claimed 
in-service injury aggravated a pre-existing right knee 
disability.  In addition, although the August 2005 opinion by 
Dr. Whittemore (discussed above) indicates that the veteran's 
degenerative arthritis is due to the in-service injury, there 
is no indication that he reviewed the claims folder prior to 
making his conclusions.  In light of the uncertainty of both 
available medical opinions regarding the etiology of the 
veteran's current right knee disorder, the Board concludes 
that a new VA examination is necessary for the purpose of 
clarifying the etiology of the veteran's current right knee 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the etiology of the veteran's 
right knee cicatrix, post operative, with 
arthritis of the femoral condyle.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner; the examiner should indicate 
in the examination report that the claims 
file was reviewed.  Following a review of 
the claims file, an interview with the 
veteran, and an examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's right 
knee cicatrix, post operative, with 
arthritis of the femoral condyle was 
caused by military service.  If it is 
determined that the veteran had a right 
knee disability on entry to service, an 
opinion (using the aforementioned 
probability standards) should be provided 
as to whether military service permanently 
aggravated the disability beyond the 
normal progression of such condition.  A 
detailed rationale should be provided for 
all opinions given and the factors upon 
which the medical opinion is based must be 
set forth in the report.  If it cannot be 
determined whether the veteran's right 
knee cicatrix, post operative, with 
arthritis of the femoral condyle was 
caused by or aggravated by military 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  The Board notes that all 
theories of entitlement should be 
considered to include direct incurrence 
and aggravation.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


